DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
A product and a process specially adapted for the manufacture of said product; or
A product and a process of use of said product; or
A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
A process and an apparatus or means specifically designed for carrying out the said process; or
A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
	Group I, claims 1 – 12, drawn to a self-adhesive vapor barrier.
	Group II, claims 13 – 17, drawn to a method for applying a moisture barrier layer to a substrate containing residual moisture.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
	Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of 
a self-adhesive vapor barrier, comprising: at least one carrier film; at least one moisture barrier layer; and a first pressure-sensitive adhesive layer which is resistant to moisture and is present on a side of the self-adhesive vapor barrier facing the surroundings, wherein a textile structure and optionally a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer and/or the carrier film is structured on the side opposite the first pressure-sensitive adhesive layer and optionally has a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer, wherein the first pressure-sensitive adhesive layer has, after application to a moisture-saturated fibrocement sheet, a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm, and wherein the first pressure-sensitive adhesive layer has a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm after accelerated aging on a moisture-saturated fibrocement sheet for 20 days at 50°C with retention of the moisture content,
 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hou (CN 203792801 U, referencing a machine translation thereof provided with this Office Action).
	First, in the clause “wherein a textile structure and optionally a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer and/or the carrier film is structured on the side opposite the first pressure-sensitive adhesive layer and optionally has a polysiloxane layer and/or another locking-reducing layer and/or a 
	(1) a textile structure and optionally a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure-sensitive adhesive layer; and 
	(2) the carrier film is structured on the side opposite the first pressure-sensitive adhesive layer and optionally has a polysiloxane layer and/or another locking-reducing layer and/or a removable covering layer.
	Hou discloses a self-adhesive vapor barrier comprising: a carrier film (a first one of two “linear low density polyethylene layers” 1); a moisture barrier layer (the second one of the two “linear low density polyethylene layers” 1); and a first pressure-sensitive adhesive layer which is resistant to moisture and is present on a side of the self-adhesive vapor barrier facing the surroundings (“polyacrylate pressure-sensitive adhesive layer” 3), wherein a textile structure has been applied to the carrier film on a side of the self-adhesive vapor barrier facing the surroundings on the side opposite the first pressure sensitive-adhesive layer (“reinforcing layer” 2) (e.g. Fig. 1; ¶¶ [0006] – [0021]).
	Although Hou is not explicit as to the first pressure-sensitive adhesive layer having, after application to a moisture-saturated fibrocement sheet, a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm and a peel resistance measured by a method based on DIN EN 1939:2003 of ≥ 3.0 N/25 mm after accelerated aging on a moisture-saturated fibrocement sheet for 20 days at 50°C with retention of the moisture content, Hou discloses the first pressure-sensitive adhesive layer exhibits waterproof and anti-seepage characteristics as well as a high degree of binding to cement-based surfaces and is a key feature to successful use of the self-adhesive vapor barrier film (e.g. ¶¶ [0004], [0006], [0011], [0012], [0014]).  Accordingly, one of ordinary skill in the art would have understood there is a motivation to determine a suitable minimum for the peel resistance and the aged peel resistance, namely for maintaining waterproof characteristics without allowing seepage of water.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious 
	Since Hou discloses and/or suggests that which is common to Groups I and II, Groups I and II lack unity of invention.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783